Citation Nr: 9913433	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-23 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
atherosclerotic heart disease, claimed as left ventricular 
dysfunction, possible left ventricular aneurysm, coronary 
artery disease, status-post angioplasty, and status-post 
aneurysm, as a result of VA medical treatment in December 
1994.

2.  Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for throat 
disability as a result of VA medical treatment in December 
1994.

3.  Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for broken teeth 
as a result of VA medical treatment in December 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant, and [redacted]


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
September 1945.

This appeal originated with the veteran's March 1996 notice 
of disagreement (NOD), and June 1996 Substantive Appeal.  The 
case was remanded by the Board in December 1998 in order to 
provide the veteran with an opportunity for a Travel Board 
Hearing.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") invalidated 38 C.F.R. 
§ 3.358(c)(3), based on the fact the section of the 
regulation, which included an element of fault, did not 
properly implement 38 U.S.C.A. § 1151.  In pertinent part, 
38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The requirement for fault was eliminated.  
In December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower court's decision in Brown v. 
Gardner, ___U.S. ___, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by the VA to 
conform to the Supreme Court's decision and to implement the 
holding in Gardner.

38 U.S.C.A. § 1151 was amended by Congress in 1996, the 
purpose of which was to change the requirements concerning 
negligence for recovery under § 1151.  This change is 
effective October 1, 1997, and can be construed to affect 
only claims filed on or after that date.  The claim now 
before the Board on appeal was initially filed in 1995, and 
the Board will proceed on the basis that the more restrictive 
legislative changes do not apply to this matter.

The veteran provided testimony before a traveling member of 
the Board sitting at Phoenix, Arizona January 12, 1999.

The issue of broken teeth related to VA medical treatment is 
the subject of a remand contained herein.


FINDINGS OF FACT

1.  The veteran had atherosclerotic heart disease prior to 
his upper gastrointestinal endoscopy, dilation, and biopsy 
December 2, 1994.

2.  The December 2, 1994 endoscopy progress note showed post 
bulbar outlet obstruction, the scope was unable to pass, and 
the biopsies were taken there.

3.  The 4 cold forceps biopsies, about 0.2 cc (cubic 
centimeters) of membranous tissue, resulted in findings 
consistent with healing ulcer.

4.  The veteran experienced internal bleeding September 4, 
1994.

5.  A December 5, 1994 endoscopy progress note showed a 1 cm 
(centimeter) by 1 cm ulcer with visible vessels, past the 
biopsy site; during treatment he experienced cardiac arrest 
and was intubated.

6.  He experienced a severe MI December 7th, 1994, with left 
ventricular dysfunction, and possible left ventricle 
aneurysm. 

7.  There is no competent medical evidence of a relationship 
between the MI and VA medical treatment.

8.  There is no competent medical evidence or opinion of a 
relationship between the duodenal ulcer bleed and the 
December 2, 1994 endoscopy and biopsies.

9.  The veteran experienced hoarseness prior to intubation in 
December 1994; there is no competent medical evidence of a 
relationship between the veteran's current hoarseness, and 
intubation in December 1994.


CONCLUSIONS OF LAW

1.  The veteran's claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
arteriosclerotic heart disease, claimed as left ventricular 
dysfunction, possible left ventricular aneurysm, coronary 
artery disease, status-post angioplasty, and status-post 
aneurysm, as a result of VA medical treatment in December 
1994, is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998).

2.  The veteran's claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for throat disability as a 
result of VA medical treatment in December 1994, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 1151

Statutory/Regulatory Background

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and 
dependency indemnity compensation under chapter 13 of this 
title shall be awarded  in the same manner as if such 
disability, aggravation, or death were serve-connected.  
38 U.S.C.A. § 1151 (West 1991).

Regulatory provisions pertinent to this claim include 
38 C.F.R. § 3.800, determinations for disability or death 
from hospitalization, medical or surgical treatment, 
examinations or vocational rehabilitation training, which 
provides:  

(a)  	General.  Where it is determined that 
there is additional disability resulting from 
a disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of training, hospitalization, medical 
or surgical treatment, or examination, 
compensation will be payable for such 
additional disability. (Authority: 38 U.S.C. 
1151).

(b)  	Additional disability.  In determining 
that additional disability exists, the 
following considerations will govern: 
(1)  	The veteran's physical condition 
immediately prior to the disease or injury on 
which the claim for compensation is based 
will be compared with the subsequent physical 
condition resulting from the disease or 
injury, each body part involved being 
considered separately. 
(i)  	As applied to examinations, the physical 
condition prior to the disease or injury will 
be the condition at time of beginning the 
physical examination as a result of which the 
disease or injury was sustained. 
(ii)  	As applied to medical or surgical 
treatment, the physical condition prior to 
the disease or injury will be the condition 
which the specific medical or surgical 
treatment was designed to relieve. 
(2)	  Compensation will not be payable under 
38 U.S.C. 1151  for the continuance or 
natural progress of disease or injuries for 
which the training, or hospitalization, etc., 
was authorized. 
(c)	  Cause.  In determining whether such 
additional disability resulted from a disease 
or an injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 
(1)	  It will be necessary to show that the 
additional disability is actually the result 
of such disease or injury or an aggravation 
of an existing disease or injury and not 
merely coincidental therewith. 
(2)	  The mere fact that aggravation occurred 
will not suffice to make the additional 
disability compensable in the absence of 
proof that it resulted from disease or injury 
or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical 
treatment, or examination. 
(3)	  Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly 
administered with the express or implied 
consent of the veteran, or, in appropriate 
cases, the veteran's representative.  
"Necessary consequences" are those which are 
certain to result from, or were intended to 
result from, the examination or medical or 
surgical treatment administered. Consequences 
otherwise certain or intended to result from 
a treatment will not be considered uncertain 
or unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered. 
(4)	  When the proximate cause of the injury 
suffered was the veteran's willful misconduct 
or failure to follow instructions, it will 
bar him (or her) from receipt of compensation 
hereunder except in the case of incompetent 
veterans.
(5)	  Compensation for disability resulting 
from the pursuit of vocational rehabilitation 
is not payable unless there is established a 
direct (proximate) causal connection between 
the injury or aggravation of an existing 
injury and some essential activity or 
function which is within the scope of the 
vocational rehabilitation course, not 
necessarily limited to activities or 
functions specifically designated by the 
Department of Veterans Affairs in the 
individual case, since ordinarily it is not 
to be expected that each and every different 
function and act of a veteran pursuant to his 
or her course of training will be 
particularly specified in the outline of the 
course or training program.  For example, a 
disability resulting from the use of an item 
of mechanical or other equipment is within 
the purview of the statute if training in its 
use is implicit within the prescribed program 
or course outlined or if its use is implicit 
in the performance of some task or operation 
the trainee must learn to perform, although 
such use may not be especially mentioned in 
the training program. In determining whether 
the element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in pursuance 
of the course of training, that is, a 
required "learning activity", and one arising 
out of an activity which is incident to, 
related to, or coexistent with the pursuit of 
the program of training.  For a case to fall 
within the statute there must have been 
sustained an injury which, but for the 
performance of a "learning activity" in the 
prescribed course of training, would not have 
been sustained.  A meticulous examination 
into all the circumstances is required, 
including a consideration of the time and 
place of the incident producing the injury. 
(6)	  Nursing home care furnished under 
section 1720 of title 38, United States Code 
is not hospitalization within the meaning of 
this section.  Such a nursing home is an 
independent contractor and, accordingly, its 
agents and employees are not to be deemed 
agents and employees of the Department of 
Veterans Affairs.  If additional disability 
results from medical or surgical treatment or 
examination through negligence or other 
wrongful acts or omissions on the part of 
such a nursing home, its employees, or its 
agents, entitlement does not exist under this 
section unless there was an act or omission 
on the part of the Department of Veterans 
Affairs independently giving rise to such 
entitlement and such acts on the part of both 
proximately caused the additional disability.  
38 C.F.R. § 3.358 (1996)

	
Factual Background

When the veteran was seeking VA treatment for back and 
shoulder pain in 1988, it was noted in July 1988 that he 
denied GI (gastrointestinal) upset with Motrin.  In October 
1988, his medications included Maalox, and the VA prescribed 
Mylanta, with Ibuprofen.  

Associated with the veteran's claim in 1995, were copies of 
VA clinic records, variously dated from January 1994 to May 
1995.  In January 1994 the veteran was seen for complaints of 
sore throat and hoarseness for 1 month.  A dry cough, mostly 
at night, secondary to sinus drainage was noted.  A general 
medical clinic note in March 1994 showed his problems to 
include GERD (gastroesophageal reflux disease).  

In September 1994 the veteran complained of a problem 
swallowing solids, occasionally choking, especially if he ate 
too fast.  November 23, 1994, the veteran was seen for 
dysphagia.  It was noted that a barium swallow in 1992 showed 
duodenal ulcer and Schatzki's ring.  He was treated with 
Zantac.  Occasional heartburn, and intermittent food 
impaction, spontaneously relieved, was noted.  The impression 
was Schatzki's ring.

The veteran was seen on several occasions complaining of 
hoarseness.  A progress note dated October 21, 1994, includes 
the impressions of pharyngitis and hoarseness, and Schatzki's 
ring with GERD with spasm.  He was to be seen at the GI 
clinic.  October 24, 1994 it was noted that the hoarseness 
was of 1 month duration.  He was treated for a sinus 
infection and tickling in the throat.  He quit smoking in 
1962.  Examination disclosed hoarseness.  Fibrotic 
laryngoscopy showed normal vocal cords, and hypopharynx was 
clear.  The impression was laryngitis.  On November 25, 1994, 
there was follow-up on the hoarseness, which would come and 
go.  It was noted that he had no pain or trouble swallowing.  
Examination showed no hoarseness, or disease.  

On December 2, 1994, the veteran signed the Request for 
Administration of Anesthesia and for Performance of 
Operations and other Procedures form.  The procedure acceded 
to was an upper gastrointestinal endoscopy and possible 
biopsy and dilation.  The "dilation" was hand written in.  
Possible complications were noted to include perforation, 
bleeding, or heart or breathing irregularities.  

A December 2, 1994, progress note, with a stamped cut-a-way 
drawing of the esophagus, stomach and duodenum, shows the 
notation that the veteran had progressive dysphagia over 1 
year, with no heartburn or dyspeptic symptoms.  The dysphagia 
was mainly to meats.  The esophagus was shown to be tortuous, 
no esophagitis.  A 42 cm Schatzki's ring, and small hiatal 
hernia were shown.  In the stomach there was no gastritis or 
gastric retention.  Post-bulbar stenosis, was noted, "unable 
to pass scope."  Underneath this notation was the entry, "4 
cold forceps biopsies taken."  The location was shown on the 
diagram.  The impressions were tortuous esophagus; Schatzki's 
ring, status-post dilation; hiatal hernia; and post bulbar 
outlet obstruction.

A GI (gastrointestinal) Procedure Record, dated December 2, 
1994, shows that intra-procedures included suctioning, 
biopsy, and Maloney dilators.  Treatments such as lasers, 
bicap and cautery were not performed.

The December 2, 1994, Operative Report, showed a history of 
dysphagia to roast beef and steak.  It was recorded that the 
dysphagia was over the last year, the symptoms had not been 
progressive, and he had no history of heartburn or dyspeptic 
symptoms.  He also denied any food impactions.  The procedure 
description included the notation that there appeared to be a 
duodenal bulb outlet obstruction due to perhaps extrinsic 
compression as the overlying mucosa appeared within normal 
limits.  The scope was unable to pass through this 
obstruction and biopsies were taken.  

December 2, 1994, discharge instructions to the veteran 
included immediate notification if he noticed inability to 
swallow, chills or fever, vomiting blood or red stools, 
severe abdominal or chest pain within 24 hours.  He was to 
avoid roast beef and steak, and X-ray was to be scheduled.

The December 2, 1994, pathology report noted that the veteran 
had a history of PUD (peptic ulcer disease) in the past.  The 
pre-operative diagnosis was Schatzki's ring, and the post-
operative diagnoses were Schatzki's ring, and duodenal-outlet 
obstruction.  About 0.2 cc of membranous tissue was submitted 
in toto.  The duodenum biopsy diagnoses were inflammation, 
predominantly plasmacytic, marked; and villous atrophy, 
marked, sprue-like.  It was noted that there were not enough 
intraepithelial lymphocytes, as seen in classical sprue.  
There were focal areas of regenerative epithelial atypia, 
consistent with healing ulcer.  

The discharge summary for the veteran's hospitalization from 
December 4-21, 1994, showed admission diagnoses of upper 
gastrointestinal bleed secondary to duodenal ulcer, and 
anterior and septal myocardial infarction.  Other diagnoses 
included history of gastrointestinal bleed in the past.  It 
was recorded that post esophageal dilation on December 2nd 
after going home he felt lightheaded, had some nausea and 
heartburn, and developed diaphoresis and chills.  He also 
developed abdominal epigastric pain which was dull and did 
not radiate.  He then experienced 3 episodes of acute bright 
red blood per rectum.  Initially he was thought to have a 
lower GI bleed, and had endoscopy which had to dilate the 
pyloric channel stricture as well as the Schatzki's ring.  
Three days later he was rescoped and found to have a duodenal 
ulcer at the apex with an exposed vessel.  The vessel was 
injected with a vasoconstrictor and the veteran experienced 
an acute episode of bradycardia and hypotension.  He was sent 
to intensive care for a day and an half.  He was then sent to 
the "floor" and 2 days later he experienced an acute 
episode of chest pain with shortness of breath, nausea, 
vomiting and left arm pain.  An EKG (electrocardiogram) and 
enzymes showed a massive anterioseptal MI.  Because of the 
duodenal ulcer Streptokinase was not administered.

A December 5, 1994, progress note, with a stamped cut-a-way 
drawing of the esophagus, stomach and duodenum, disclosed a 
small hiatal hernia, and "ring."  A 1 cm by 1 cm ulcer with 
visible vessel was shown just past the duodenal bulb.  The 
impression was 1 cm by 1 cm deep DU (duodenal ulcer) with 
visible ulcer treated with injection.  It was noted that the 
veteran developed hypotension, several reading were noted.  
He was provided appropriate treatment, responded, and was 
transferred to ICU (intensive care unit).  

Also on the 5th of December, an upper GI  and small bowel 
series was administered.  The impression was small hiatal 
hernia, and changes in the post-bulbar region most likely 
representing scarring from chronic ulcer disease with acute 
ulcer crater.  Also in file are images, apparently of the 
veteran's ulcer, taken December 5th.

A progress note dated December 5, 1994, reported 
approximately 10 cc of dark red blood from the rectum.

Laboratory studies while the veteran was hospitalized show 
hemoglobin reading, in grams per deciliter (g/dl) of 
14.2(12/04/94 at 09:30), 13.1(12/04/94 at 22:47), 
11.2(12/05/94 at 05:00), 11.4(12/05/94 at 19:50), 
12.6(12/06/94 at 0:00), 11.6(12/06/94 at 0:500), 
11.1(12/06/94 at 13:00), 11.3(12/06/94 at 18:45), 
12.1(12/07/94 at 0:500), 12.3(12/07/94 at 13:00), 
12.0(12/07/94 at 19:55), 10.7(12/07/94 at 22:25), 
10.2(12/08/94 at 01:30), 12.8(12/08/94 at 0:500), 
13.8(12/08/94 at 13:23).  The reference range for hemoglobin 
was shown to be from 11 to 18 g/dl.

A VA cardiology clinic progress note, dated December 20, 
1994, noted that the veteran had a mild dry cough.  His cough 
was likely due to captopril.  

The discharge summary addendum for the veteran's 
hospitalization from December 4 to 21, 1994, noted that the 
gastrointestinal bleeding that prompted admission followed 
outpatient esophagogastroduodenoscopy, 2 days prior, for 
dilation of the distal esophageal ring.  Inpatient evaluation 
included a barium swallow that showed no leak in the 
esophagus and it was not believed that the pre-admission 
procedure was related to the bleed.  In fact, the later 
endoscopy showed post bulbar duodenal ulcer with visible 
vessel that was the source of the bleeding.  

During the endoscopy of the bleeding, the veteran received 
sclerotherapy and epinephrine injection, became hypotensive, 
and responded to fluid and atropine administration.  He 
remained hemodynamically stable until the episode of infarct 
2 days later.  That episode was characterized by 
hypertension, nausea, and weakness and bradycardia.  He was 
electrically counter shocked 5 times with return to a sinus 
rhythm.  The strategy of the management options for his 
infarct was limited by his recent gastrointestinal bleed, and 
his course was complicated by cardiogenic shock and 
echocardiogram evidence of a large anterolateral myocardial 
infarction with multiple areas of akinesis shown.  He had 
good response to medical therapy , gradually improving over 
the course of his hospitalization, and the last 5 days of his 
hospitalization was largely uneventful.

A January 20, 1995 progress note shows chronic intermittent 
hoarseness for 2-3 months, not resolved with (indecipherable 
word).

Progress notes dated in mid September 1995, shows complaints 
of cough since last December.  The veteran believed that the 
cough may be related to benazepril.  Reference was made to a 
cough from captopril.  It was also noted that Dr. H., a 
cardiologist at a private hospital performed cardiac 
catheterization with "single vessel disease with 
angioplasty."  A stress treadmill 1 month before was 
performed, and the veteran denied heart problems.  The 
pertinent assessment was dry cough secondary to inhibitor 
benazepril with similar cough with captopril.

A cardiology function study, in September 1995 revealed 
findings suggestive of a left ventricular aneurysm, and 
calculated left ventricular ejection fraction of 21 percent.

A clinic progress noted dated in November 1995 reported 
complaints of dry cough, day and night, onset in December 
1994.  Headaches were associated with the dry cough.  There 
was a question as to whether the cough was associated with 
benazepril.  The pertinent assessment was dry, nonproductive 
cough probably secondary to (indecipherable word) inhibitor, 
unsure why it is associated with headache.  There were also 
references to the dry cough in December 1995, again related 
to medication.

The veteran in a letter to his representative, dated in March 
1996, construed by the RO as a NOD, requested a copy of all 
of his medical records, including complete hospitalization 
records.  In his June 1996 substantive appeal, the veteran 
related what he believed to be the events of December 2nd and 
5th, 1994, stressing that no ulcer was found in the duodenal 
bulb on the 2nd, and that when he tried to get the X-ray 
performed, he was told to come back the 5th of December.  He 
reported that he experienced nausea, lightheadedness, 
sweating and chills on the 3rd and later developed abdominal 
pain and bloody bowel movements, leading to his admission on 
the 4th of December.  The 5th of December endoscopy showed a 
bleeding ulcer in the post bulbar area of the duodenum, and 
on the 7th he experienced a MI.  It was the veteran's belief, 
and the belief of medical personnel he consulted with, that 
the bleeding ulcer was caused by the biopsies, and the 
bleeding in turn prevented Streptokinase from being 
administered to minimize heart damage.  He also believed that 
the loss of blood contributed significantly to the initial 
damage and onset of the MI.

The veteran, his son-in-law, [redacted], and [redacted]
provided testimony at a hearing before the RO in August 1996.  
The veteran related that he was pretty healthy up to the day 
he had the upper GI and that now his heart is only pumping 21 
percent, Transcript (T.) p. 2.  His son-in-law also reported 
that the veteran was extremely healthy until December 2, 
1994, and that initially he was having problems swallowing 
some foods, and went in for an upper GI to determine the 
problem, and possibility have a esophageal ring dilation.  He 
read from the December 2nd endoscopy report and drawing that 
accompanied the medical report, noting that in the area of 
the outlet obstruction 4 biopsies were taken.  He related 
that the appellant went down for an X-ray, but the technician 
advised him that there was no chance that it could be 
performed that day (a Friday) and that he should come back on 
Monday.   The appellant reportedly started feeling bad Friday 
night.  On Saturday, the day after the endoscopy, the veteran 
started feeling worse with severe gastric pains.  On Sunday 
morning he had 3 or 4 bowel movements with bright red blood.  
He was admitted to the VA facility the 4th of December, his 
blood pressure was low, and on the 5th there was another GI 
procedure which showed a bleeding ulcer in the duodenal bulb, 
T. pp. 3, 4, and 5.  According to Mr. [redacted], pictures showed 
2 or 3 holes in the duodenal bulb, treated with injection, 
and the veteran became extremely hypotensive and spent 2 days 
in ICU.  After transfer from ICU, on the 7th he had a severe 
MI, T. p. 5.  Mr. [redacted] also pointed out that Streptokinase 
was not administered because of the duodenal ulcer.  It was 
Mr. [redacted]'s opinion, as well as everyone he had talked to, 
including Dr. Myers, that the MI was brought on by low 
hemoglobin, and that damage would not have been so severe if 
Streptokinase could have been administered, T. pp. 5 and 6.  
It was also reported that the dry cough originated with the 
intubation in the throat, T. p. 6.

When asked if any thing had been done to prevent bleeding 
after the 4 biopsies, Mr. [redacted] pointed out that the 
surgical report showed no cautery done.  He acknowledged that 
he was not a medical expert, T. p. 7.  The veteran reported 
that he lost his voice completely, had permanent hoarseness, 
and believed that there had been some tearing of the vocal 
cords, T. pp. 7 and 8.  

Mr. [redacted] reported that he was a R. N. (registered nurse), 
certified flight registered nurse, and educator of 
paramedics, nurses and physicians in particular courses.  
After reviewing the veteran's charts, Mr. L. found some 
discrepancy with drugs used in intubation, and  that the drug 
sequence was backwards.  It was contended that this 
heightened the strain on the veteran, T. pp. 8, 9, and 10.  
The veteran reported that his vocal cords were good prior to 
the intubation, and that he now has chipped front teeth 
related to VA treatment, T. pp. 13 and 14.  Mr. [redacted] 
opined that losing fluid, and needing more oxygen aggravated 
the veteran's heart, and the traumatic intubation was related 
to the veteran's hoarseness, T. p. 18.  Testimony was 
presented that Dr. Myers had requested to review the 
veteran's records, but that it was not clear if he had 
reviewed them.  The hearing officer explained the importance 
of securing an opinion from Dr. Myers in support of the 
claim.  T. pp. 15-16.

Examination of the veteran's heart, by the VA, was performed 
in September 1996.  The veteran provided a background on 
events leading to his cardiac arrest.  It was noted that the 
veteran was able to walk one mile without any chest pain, he 
denied edema or significant shortness of breath and was able 
to do 1 flight of stairs without trouble.  Rarely did he need 
to take nitroglycerine.  The final impressions were 
arteriosclerotic heart disease, status-post myocardial 
infarction,  status-post one vessel percutaneous angioplasty, 
and status-post cardiac arrest.

VA examination of the veteran's throat was performed in 
September 1996.  A brief background on the veteran was given, 
including prior hoarseness complaints.  The veteran 
attributed his hoarseness to traumatic intubation at the VA.  
He reported a weak voice since, and was unsure of the length 
of time of intubation.  He had a history of cigarette smoking 
for 20 years.  Physical examination showed normal throat and 
fiber optic laryngoscopy revealed essentially normal vocal 
cords without evidence of scarring and webbing.  Voice 
quality revealed some mild hoarseness.  The diagnosis was 
chronic intermittent laryngitis, probably secondary to long 
term cigarette smoking, possibly exacerbated by prolonged 
intubation.  The examiner pointed out that the veteran had a 
long history of hoarseness prior to the current event.  
Evaluation of the larynx was recommended.

The veteran underwent private voice evaluation in October 
1996.  The veteran reported that he was orally intubated for 
approximately 3 days in December 1994, and since that time he 
had various difficulties with is voice.  He described his 
voice as being poor in quality and lacking durability.  At 
the end of the day it would not be as strong as it was in the 
morning.  The clinical impressions were slightly hoarse voice 
for the veteran, with tension and occasional inspirational 
stridor (a crowing sound during the inspiratory phase of 
respiration due to pathology involving the epiglottis or 
larynx).  However, he was able to raise his pitch and relieve 
some tension through vocal hygiene instruction.  He was able 
to produce a clearer more resonant voice without tension and 
hoarseness.  The occasional inspirational stridor may be the 
result of diminished abduction of the vocal folds 
bilaterally.  It was recommended that he begin voice therapy 
to increase his pitch and reduce hyperfunction.

Dr. G. Myers, M. D., P. C., in a statement dated March 31, 
1997, noted that the veteran had been a patient of his for a 
number of years, and that it was his considered medical 
opinion that the veteran's myocardial infarction was brought 
on by gastrointestinal bleed (i.e. low hemoglobin) which 
precluded the use of streptokinase in the treatment of the 
myocardial infarction.

Attached to the statement from Dr. Myers, was a note from the 
veteran in which he pointed out that the physician had 
referred to lab reports and a discharge summary.  Copies of 
the lab reports and discharge summary were also submitted.  
The veteran also noted that Dr. Myers was not a cardiologist 
but after 35 years in family medicine he had considerable 
experience with cardiac patients.

In April 1997 there was review of the veteran's record in 
regard to his infarct and contention of mistreatment.  The 
reviewing physician cited the records, and noted that after 
review, it seemed that the veteran's treatment was perfectly 
adequate, and the fact that he was given the Succinylcholine 
ahead of the Versed really did not seem to make any 
difference in this case since there were no respirations at 
the time of the intubation, and obviously he could not be 
given Streptokinase because of his recent bleeding history.  
It appeared to the examiner that the veteran's treatment had 
been quite adequate.  

The veteran and his son-in-law, Mr. [redacted] provided testimony 
before a traveling member of the Board, sitting at Phoenix, 
Arizona, in January 1999.  The veteran again recounted the 
circumstances in which he was scheduled for, but did not 
undergo an X-ray on December 2, 1994, and how he had been in 
good health prior to December 2, 1994, and that he was now 
"nothing," T. pp. 4 and 5.  Mr. [redacted] testimony covered 
much of the same ground as prior testimony, noting that Dr. 
Myers believed that the MI occurred because of low 
hemoglobin, due to duodenal bulb bleed.  Mr. [redacted] addressed 
the 4 biopsies, and commented that if he were a doctor he 
would have made sure that X-rays were taken and that the 
biopsies were cauterized, and if there was any doubt, then 
the veteran should have been admitted to the hospital for the 
possibility of internal bleeding, T. pp. 6 and 7.  The 
veteran's blood pressure reading were recounted, as well as 
the procedure on the 5th to stop the bleeding, and the MI on 
the 7th.  Mr. [redacted] indicated that he and others he had 
discussed the event with, believed that the absence of 
Streptokinase contributed largely to the extensive damage to 
the veteran's heart, T. pp. 8 and 9.  He also submitted 
medical records which appear to have already been in file.  

The hearing Chairman pointed out that the statement from Dr. 
Myers simply said that the MI was caused by the bleed in the 
duodenal bulb, and asked Mr. [redacted] if Dr. Myers told him 
that he believed that the internal bleed in the duodenal bulb 
was caused by the biopsy?  Mr. [redacted] responded that "[h]e 
did not state that in his record.  I did discuss that with 
him and he said that that was a good possibility but that's, 
this is as far as you're concerned that would be hearsay 
evidence."  The need to establish that there was a 
connection between the bleed and treatment was pointed out to 
Mr. [redacted].  Mr. [redacted] stated that he did not ask Dr. Myers 
to comment on that specifically because he believed that the 
medical records submitted pretty clearly delineated the 
connection between the biopsies and the ulcer or the bleed 
area.  He indicated that the pictorial representations of the 
two different procedures show that the biopsies were 
conducted in "almost the identical spot that the other 
doctor showed the ulcer," T. pp. 10 and 11.  

When asked about his medical training background, Mr. [redacted] 
reported that he had a medical background, he was a 
helicopter pilot, and flew emergency medical helicopters, and 
had been exposed to numerous medical situations.  He did not 
have "any formal medical training but I have extensive 
medical exposure and experiences."  He was familiar with 
traumatic injury, had numerous friends in the profession that 
he had discussed this case with over the years, and in a 
presentation at the local level had brought in a registered 
nurse to present some facts and figures, specifically the 
area of intubation, and the teeth, T. p. 12.  It was again 
pointed out that the relationship between the bleed and 
treatment required medical expertise, and that Dr. Myers or 
someone else should provide an opinion as to whether it  was 
medically clear or a medical probability that the biopsy was 
in fact the cause of the bleed and there was not some other 
cause, T. pp. 12 and 13.

In regard to the intubation, Mr. [redacted] noted the prior 
testimony by a registered nurse, his qualifications for 
providing an opinion, and recounted the delivery of the drugs 
for the intubation.  Mr. [redacted] noted that as far as the 
throat injury, the veteran had a subsequent examination and 
it was said that "there is no permanent damage to his vocal 
cord," T. p. 15.  The veteran indicated that the intubation 
stressed his vocal cords a little bit and they do give out, 
T. p. 17.  




Atherosclerotic Heart Disease

After a review of the record and the opportunity to take 
testimony from the claimant, the Board does not doubt that 
the veteran is convinced in his own mind of the merits of 
this claim.  The veteran and his son-in-law have advanced a 
specific theory of entitlement that biopsies performed on 
December 2, 1994, caused the intestinal bleed, which led to 
low hemoglobin and the MI on the 7th.  The Board respectfully 
points out that lay persons are not competent to render 
competent evidence concerning medical causation.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication 
in the record that the veteran has any medical expertise, and 
as a layman he can not determine the etiology of his various 
medical symptoms or their relationship to VA care.  His son-
in-law, Mr. [redacted], is a helicopter pilot who flies emergency 
medical patients.  He reports he has been "exposed" to 
medical situations.  Mr. [redacted] is competent to relate 
personal observations and experience, but there is no 
indication in the record that he has any "special 
knowledge" regarding the intricacies of diagnosis or 
etiology of arteriosclerotic heart disease, duodenal ulcer 
disease, or myocardial infarction, or to interpret medical 
records, under the circumstances of this case.  The lack of 
"special knowledge" is critical here where the record 
presents a sophisticated picture as to history, symptoms and 
the results of many diverse procedures.  Black v. Brown, 10 
Vet. App. 279 (1997).  This matter plainly presents medical 
issues at a level of sophistication that the Board finds are 
well beyond the Mr. [redacted]'s qualifications.  Accordingly, the 
Board does not find his evidentiary assertions to be 
competent to establish facts on the determinative medical 
questions in this case.  In sum, the claims of medical 
causation by the appellant and Mr. [redacted] can not be assigned 
any probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit.  
Lay assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Id.

In this regard, the threshold question that must be resolved 
with regard to this claim is whether the veteran has 
presented evidence of a well-grounded claim.  Under the law, 
it is the obligation of the person applying for benefits to 
come forward with a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well grounded claim is "[a] plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  Epps 
v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  A claim for benefits under 
38 U.S.C.A. § 1151 is similar to a claim for service 
connection, with the principle distinction that the focus is 
upon VA care, not the claimant's period of service. 

The first requirement of a well grounded claim is competent 
medical evidence of a current disability (a medical 
diagnosis).  There is no question that this element has been 
satisfied.  In 1994 the veteran experienced an anterior wall 
MI while in a VA medical facility.  He has subsequently been 
diagnosed with arteriosclerotic heart disease, left 
ventricular dysfunction, and possible left ventricular 
aneurysm.  The first element of a well grounded claim has 
been satisfied.  

The second requirement is that there must be lay or medical 
evidence of an occurrence or aggravation of a disease or 
injury, and in this instance, during VA care.  For the 
limited purpose of determining whether a well grounded claim 
is present, its credibility must be presumed.  The 
presumption of credibility, however, does not include any 
presumption of competence.  see King v. Brown, 5 Vet. App. 19 
(1993).  The testimony and evidentiary assertions by the 
appellant and Mr. [redacted], which must be presumed to be true 
for the limited purposes of determining whether a well 
grounded claim is present, are not sufficient to establish 
the existence of an "injury" during VA treatment.  

The law is specific, the veteran must suffer an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, and such injury or aggravation 
results in additional disability.  The chain of events in 
this case are the biopsies December 2nd, gastrointestinal 
bleed on December 4th, cardiac arrest on December 5th, and MI 
on the 7th.  The contentions are that the biopsies of 
December  2nd caused the intestinal bleed, and low 
hemoglobin, due to the bleed, caused the MI.  There is also a 
theory that the bleed prevented the administration of 
medication that would have lessened the impact of the MI.  It 
has been previously determined that a myocardial infarction 
does not constitute an injury.  VAOPGCPREC 86-90 (7/18/90).  
Therefore, any injury must be the residuals of the biopsies, 
leading to the bleed, leading to the MI, and the residuals 
thereof, including any increased pathology due to the 
inability to administer key medication due to the bleed.

The appellant, and his son-in-law's contentions, in regard to 
the biopsies, are refuted by the medical evidence of record.  
The medical reports of record are specific.  The endoscope of 
December 2nd could not be passed beyond the duodenal bulb, 
and that is where the biopsies were taken.  The endoscope on 
the 5th found duodenal ulcer bleed post-duodenal bulb.  In 
other words, the bleed was beyond the area of the biopsies.  
Lay argument that the bleed was in the same area as the 
biopsies simply can not serve to refute the medical evidence.  
There is no competent medical evidence of record indicating 
that the biopsies caused the pre-existing duodenal ulcer, or 
the bleeding from the duodenal ulcer.  The December 2, 1994, 
biopsy pathology report showed evidence of ulcer disease.  
This is obvious evidence that ulcer disease existed prior to 
the biopsies.  The record also shows reference to duodenal 
ulcer diagnosed on barium swallow in 1992.  The veteran, 
although some times denying or perhaps not recollecting any 
gastrointestinal symptoms, was taking Maalox and Mylanta as 
far back as 1988.

The question then is not whether the biopsies caused the 
intestinal bleed, as proposed by the appellant and his son-
in-law, but whether the endoscopy of December 2nd aggravated 
the preexisting duodenal ulcer disease, or whether the 
preexisting heart disease was aggravated by VA treatment, as 
argued peripherally in testimony in August 1996.  The answer 
must be that there is no competent medical evidence of any 
probative value to show that either of these is the case. 

In regard to the bleeding ulcer, there is no medical evidence 
of a nexus between the biopsies and the ulcer bleed.  The 
discharge addendum for the hospitalization in December 1994 
specifically noted that it was not believed that the 
esophagogastroduodenoscopy 2 days prior was related to the 
bleed.  There is no competent medical evidence to the 
contrary.

As for the contention that traumatic intubation, caused by 
the incorrect sequence of drugs, restricted the veteran's 
breathing, straining his heart and causing the MI, the Board 
points out that the review of the medical record in April 
1997 resulted in the finding that giving the Succinylcholine 
ahead of the Versed really did not seem to make any 
difference since there were no respirations at the time of 
the intubation.  In other words, the veteran was not 
breathing at he time of the intubation so the sequence of 
drugs would not have made a difference.  Beyond this point, 
the appellant submitted a letter from his private physician, 
Dr. Myers, which stated that the MI was due to low 
hemoglobin.  There was no reference by this physician to the 
strain of intubation.  Further, the registered nurse who 
propounded the theory of strain caused by intubation, while 
certainly qualified to discuss traumatic intubation, based on 
his reported area of practice, did not show that he was 
qualified in the area of cardiology, and the etiology of 
MI's.  He undoubtedly has treated MI patients on the way to 
hospitals, but the Board does not find that he established 
the level of expertise to render his opinion competent 
medical evidence on his theory of the chain of events in this 
complex picture beyond the specific aspects of the 
intubation.    Even if some expertise were allowed for the 
registered nurse, it does not adequately address this theory 
in light of the other know factors in the situation, such as 
the bleed and resulting low hemoglobin, that a physician like 
Dr. Myers found to be the critical factor.  The Board would 
further conclude that the registered nurse's opinion was of 
far less probative value than that of the VA physician in 
April 1997 who found to the contrary.

Even if it were assumed that the second element of a well-
grounded claim had been satisfied, the third element of a 
well-grounded claim, that there must be a nexus between any 
injury or disease and the current heart disability, has not 
been established.  The appellant and Mr. [redacted] were advised 
during the hearing testimony in January 1999 that the 
statement by Dr. Myers was not sufficient, and that a medical 
opinion was needed to connect the biopsies and the subsequent 
intestinal bleed.  No such opinion was provided.  

Dr. Myers, in his statement in March 1997, opined that the 
veteran's myocardial infarction was brought on by 
gastrointestinal bleed, low hemoglobin.  He did not relate 
the gastrointestinal bleed to the earlier biopsies, or 
otherwise speculate as to the chain of events leading to the 
MI.  Actually the statement is more informative by what it 
does not relate.  As the veteran's private physician for a 
"number of years," Dr. Myers does not deny that the veteran 
had ulcer disease or heart disease prior to December 1994, or 
that the gastrointestinal bleed was active duodenal ulcer 
disease.  The duodenal bleed occurred prior to the VA 
hospitalization, there is a medical opinion that the VA 
treatment in December 1994 was adequate, the MI was related 
to the veteran's preexisting heart disease, and there is no 
medical evidence that it was aggravated by VA medical 
treatment.  

In hearing testimony in January 1999, there was testimony to 
the effect that the absence of Streptokinase contributed 
largely to the extensive damage to the veteran's heart.  
There was no supporting medical documentation for this 
allegation.  The physician in the April 1997 review of the 
record noted that because of the recent bleeding history, 
Streptokinase could not be given.  There was no opinion as to 
additional heart damage because of the inability to 
administer Streptokinase, and the Board points out that the 
bleed was due to pre-existing duodenal ulcer that started 
before hospitalization, and the bleed has not been related to 
VA medical treatment.  In other words, there is no 
relationship between the inability to administer 
Streptokinase and VA treatment.  

Competent medical documentation of a nexus between VA 
treatment in December 1994, and the veteran's MI, and 
residuals thereof, does not exist, and the third element of a 
well-grounded claim is not satisfied.  Absent medical 
evidence establishing a nexus, the claim is not well-
grounded, and as the veteran failed to carry his burden of 
making his claim plausible, the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(a).  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the basis that there was no additional disability due to 
VA treatment, whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).

Mr. [redacted] has related in hearing testimony that he has 
discussed the veteran's claim with medical personnel who 
agreed with him as to the causation of the veteran's MI and 
current heart condition, and the basis for the extensive 
heart damage.  An obvious problems with this statement, is 
that it does not show that the consulted medical personnel 
reviewed the medical record, or the medical expertise of the 
persons contacted.  Further, the Board further must 
respectfully point out to the appellant that the Court has 
held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  In this case, the 
Board notes that the claimant has been advised of the need 
for nexus evidence.  It was noted in hearing testimony that a 
clear statement of causation was not provided by Dr. Myers, 
although it had been discussed, and Dr. Myers believed there 
was a good possibility that there was a relationship between 
the biopsy and internal bleeding.  Assuming there could still 
remain any duty under 38 U.S.C.A. § 5103(a) on the facts of 
this case, the claimant is advised that it is incumbent upon 
him to obtain evidence to support his assertion as to what 
any physician purportedly stated.  

Finally, the Board would rule in the alternative under the 
authority of Holbrook v. Brown, 8 Vet. App. 91 (1995) that 
even if the opinion of the registered nurse was sufficient to 
well ground the claim, for the reasons discussed above, the 
clear weight of the medical evidence is against the claim.

		Throat Disorder

The elements necessary for a well-grounded claim have been 
set forth above.

The record shows that periodically the veteran has 
experienced hoarseness, and it is not entirely clear that he 
currently has a chronic voice disability.  However, even if 
it were assumed that his episodes of hoarseness are a chronic 
disability, there is no medical evidence that his hoarseness 
occurred or that there is an identifiable quantum of 
increased disability due to VA medical treatment in December 
1994, or that there is a nexus between the VA treatment in 
December 1994 and the current disability.

It is contended that traumatic intubation during 
hospitalization in December 1994 stressed the veteran's 
throat/vocal cords, producing his current hoarseness.  There 
is testimonial opinion to this effect from a registered 
nurse.  It appears from the record that the nurse did review 
the veteran's December 1994 medical records.  The problem 
with this opinion is several fold.  There is ample evidence 
that the veteran experienced hoarseness prior to the December 
1994 hospitalization, with no specific diagnosis.  While the 
nurse may have reviewed the records associated with the 
veteran's hospitalization in December 1994, it does not 
appear that prior records were also reviewed, and in fact the 
nurse did not refer to the hoarseness prior to December 1994.  
While the nurse's background certainly provides a basis for 
comment on the hazards of traumatic intubation, he has not 
shown an expertise on throat disorders, and it was pointed 
out that the veteran was not breathing at the time of the 
intubation.  Further, private examination in October 1996, 
even with a history as provided by the veteran, did not 
relate the veteran's hoarseness to intubation.  The 
hoarseness was relieved with voice hygiene instruction, and 
no organic basis for the hoarseness was delineated.  The 
private evaluation does not support the testimony by the 
registered nurse.  It is also for consideration that the 
recorded complaints after the hospitalization in December 
1994 were directed to the veteran's dry cough, and not 
hoarseness.  The Board places the greater probative value on 
the private evaluation of the veteran's voice in October 
1996, rather than the nurse's opinion.

When examined by the VA in September 1996, the veteran 
attributed his hoarseness to traumatic intubation by the VA, 
and that he had a weak voice since that time.  He was unsure 
of the length of time of intubation.  The examiner did not 
find any vocal cord disorder.  The diagnosis at that time was 
chronic intermittent laryngitis, probably secondary to long 
term cigarette smoking, "possibly" exacerbated by prolonged 
intubation.  No support for the equivocal link of the 
hoarseness to intubation was provided by the examiner.  The 
term exacerbated is not a synonym for aggravation.  The 
former involve a temporary change whereas the later involves 
a permanent change.  In fact, after the intubation remark, 
the examiner went on to state that "[i]t must be kept in 
mind that this patient has had a long history of hoarseness 
prior to the current event."  Even assuming the opinion 
could be read for the proposition that the physician was 
indicating some aggravation of a pre-existing disability, he 
did not quantify the amount of aggravation.  When aggravation 
of a veteran's nonservice connected condition is proximately 
due to or the result of a service connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The inability of the 
physician to quantify the level of aggravation indicates 
either that the opinion was speculative, or that there is no 
discernible degree of disability over and above that which 
existed before VA treatment.  Absent such a discernible 
degree of disability, the claim for benefits on a theory of 
aggravation is not well grounded because there is no 
disability shown. Clearly, when viewed in context, the 
statement about a possible exacerbation of hoarseness by VA 
intubation is far too speculative to constitute the required 
nexus.  Bloom v. West No. 97-1463 (U.S. Vet. App. Feb. 10, 
1999).  

In effect the veteran claim fails as there is no competent 
medical evidence of a relationship between an identifiable 
component of current disability due to the veteran's current 
hoarseness and VA hospitalization in December 1994.  Absent 
medical evidence establishing a nexus or an identifiable 
component of current disability, the claim is not well-
grounded, and as the veteran failed to carry his burden of 
making his claim plausible, the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(a).

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the basis that there was no additional disability due to 
VA treatment, whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


ORDER

As the claim for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
atherosclerotic heart disease, claimed as left ventricular 
dysfunction, possible left ventricular aneurysm, coronary 
artery disease, status-post angioplasty, and status-post 
aneurysm, as a result of VA medical treatment in December 
1994, is not well grounded, this appeal is denied.

As the claim for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
throat disability as a result of VA medical treatment in 
December 1994, is not well-grounded, this appeal is denied.


REMAND

Evidence of record shows endotracheal intubation during the 
veteran's hospitalization in December 1994.  It is contended 
that the intubation of the veteran resulted in chipped teeth.  

When the veteran was seen at a VA dental clinic in September 
1996, the diagnosis was minor "chips" in enamel, alleged 
due to intubation.  The examiner noted that wear patterns 
were such that it was undetermined as to the cause.  It could 
or could not be due to trauma.  It appears to the Board that 
this opinion is not satisfactory because it is not based upon 
a comprehensive examination of all the relevant evidence, 
including the veteran's private dental records indicating the 
baseline prior to the VA treatment.
 
This case is remanded for actions as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The RO, with the 
help of the veteran, should secure copies 
of the veteran's dental records prior to 
December 4, 1994.  The veteran is 
respectfully advised that his cooperation 
in this development is required..  While 
the duty to assist is neither optional 
nor discretionary (See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1991)), 
the duty is not always a one-way street; 
nor is it a "blind alley." Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  
"The VA's 'duty' is just what it states, 
a duty to assist, not a duty to prove a 
claim with the veteran only in a passive 
role."  Gober v. Derwinski, 
2 Vet.App. 470, 472 (1992) (citations 
omitted).  

2.  Following the above, the veteran 
should be scheduled for a VA dental 
examination.  The dentist must be 
provided the private dental records and 
the claims folder for review.  Following 
the examination and a review of the 
record, the dentist should provide an 
opinion as to the degree of probability 
that the veteran now has a dental 
disability due to VA treatment in 
December 1994.

3.  the RO should assure that the above 
development is completed.  Following this 
development, the RO should again review 
the claim.  If the claim is not well 
grounded, the veteran should be advised 
of the type of evidence needed to 
establish a well grounded claim and 
assisted in obtaining it.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

